Citation Nr: 1022107	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  06-24 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to the Veteran's service-connected 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel

INTRODUCTION


The Veteran had active duty service from July 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2005, a statement of the case was issued in May 2006, and a 
substantive appeal was received in July 2006.  The Veteran 
testified at a Board hearing at the RO in June 2009.  

The Board acknowledges that the Veteran's notice of 
disagreement additionally addressed the issues of service 
connection for hearing loss, tinnitus, and PTSD.  The RO 
granted service connection regarding those three issues in a 
May 2006 rating decision.  Therefore, the issues are no 
longer on appeal and are not addressed below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon preliminary review, the Board finds that further 
development is necessary regarding the Veteran's claim of 
entitlement to service connection for hypertension before a 
final decision may be made.  The Veteran claims that his 
currently diagnosed hypertension is related to his service-
connected PTSD.  Disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).  The 
Veteran has not been afforded a VA examination in relation to 
his hypertension.  

The Board acknowledges a May 2009 statement by a private 
physician noting that hypertension may be resultant from 
service in Vietnam.  In Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008), the Court specifically found that a medical 
opinion that contains only data and conclusions is accorded 
no weight.  The Court has previously found that an opinion 
that is unsupported and unexplained is purely speculative and 
does not provide the degree of certainty required for medical 
nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999).  This opinion contains only a speculative conclusion 
with no medical findings or rationale.  Therefore, the Board 
finds that a medical opinion regarding the relation between 
the Veteran's hypertension and PTSD is necessary.  

Additionally, during the Veteran's June 2009 hearing before 
the Board, he noted treatment for hypertension at the VA 
outpatient clinic in Brownwood.  Review of the claims file 
reveals no VA treatment for hypertension.  The Board requests 
that the RO attempt to obtain and associate with the file any 
records relating to hypertension from the VA outpatient 
clinic in Brownwood.  

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain and 
associate with the claims file copies of 
all medical records from the VA outpatient 
clinic in Brownwood related to the 
treatment of hypertension.

2.  The Veteran should be scheduled for an 
appropriate examination with regard to his 
hypertension claim.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the file and examining the 
Veteran, the examiner should respond to 
the following questions:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the Veteran's hypertension is 
proximately due to or caused by his 
service-connected PTSD?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the Veteran's hypertension has been 
aggravated by his service-connected PTSD?  
If so, please report the baseline level of 
severity of the hypertension before the 
onset of aggravation and the current level 
of severity of the hypertension. 

A rationale should be reported for all 
opinions expressed. 

3.  The RO should then review the expanded 
record and determine if service connection 
may be granted for hypertension.  Unless 
all benefits sought are granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


